IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,467-01


                     EX PARTE CHARLES WILLIAM DOSS, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. W12-58147-Y(A) IN THE NO. 7 DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam. A LCALA, J., filed a concurring opinion.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of continuous sexual

abuse of a child under fourteen years of age and sentenced to imprisonment for life. The Fifth Court

of Appeals affirmed his conviction. Doss v. State, No. 05-13-00373-CR (Tex. App.—Dallas May

28, 2014)(not designated for publication).

        Applicant contends that his trial counsel rendered ineffective assistance because counsel

failed to investigate a potential for an insanity defense, failed to present a viable defense readily
                                                                                                         2

available from Applicant’s medical records that would have shown that Applicant could not copulate

and thus did not possess the physical capacity to commit the criminal elements alleged in the

indictment, failed to raise Applicant’s insanity pretrial or use it at a trial as an affirmative defense

to prosecution, failed to raise the issue of Applicant’s competency to stand trial, failed to disclose

discovery material to Applicant during the pretrial phase, and, failed to object to Applicant’s visible

leg shackles during the proceedings.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999). In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court

shall order trial counsel to respond to Applicant’s claim of ineffective assistance of counsel. The

trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether the

performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s deficient

performance prejudiced Applicant. The trial court shall also make findings of fact and conclusions

of law as to whether the State offered Applicant a plea bargain prior to trial and whether counsel

erroneously advised Applicant to reject the offer. The trial court shall also make findings of fact

and conclusions of law as to whether or not Applicant was visibly shackled, and if so, the trial

court’s justification for the restraints. The trial court shall also make any other findings of fact and
                                                                                                      3

conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s claim for

habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 18, 2017
Do not publish